     Case 5:20-cv-00222-MAD-ATB Document 12-7 Filed 05/09/20 Page 1 of 2




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK


 JIANGSU GTIG ESEN CO., LTD.,                                        DEFAULT JUDGMENT

                                Plaintiff,                           Civil Action No.
                                                                     5:20-cv-00222 (MAD/ATB)
                       v.

 AMERICAN FASHION NETWORK, LLC, AND JES
 APPAREL, LLC,

                                Defendants.


       Plaintiff Jiangsu Gtig Esen Co., Ltd. (“Plaintiff”), with its principal place of

business at 17A, Guotai Time Plaza, Remning Road, Zhanhijgang City, Jiangsu, China

215600, having made a claim against Defendants, American Fashion Network, LLC and

JES Apparel, LLC (collectively, “Defendants”), with the last known addresses of 5852

Heritage Landing Drive, East Syracuse, New York, 13057 and 8104 Cazenovia Road,

Manlius, New York, 13104, for a sum certain, and proper service of the Summons and

Complaint having been made upon Defendants, and Defendants having defaulted, and

Plaintiff having requested of the Clerk of the Court a Default Judgment by submitting:

(a) an Application to the Clerk for Default Judgment; and (b) the Declaration of Brian J.

Butler, Esq. in Support of Plaintiff’s Application for Default Judgment, with Exhibits A-F

attached thereto, including the Affidavits of Service of the Complaint upon the

Defendants, the Clerk’s Certificate of Action Taken on Plaintiff’s Request for Entry of

Default, the Declaration of Xing Zhangjuan, and a Statement of Amounts Due With

Interest and Costs, pursuant to Rule 55(b)(1) of the Federal Rules of Civil Procedure

and Rule 55.2(a) of the Local Rules for the Northern District of New York,
    Case 5:20-cv-00222-MAD-ATB Document 12-7 Filed 05/09/20 Page 2 of 2




             IT IS ORDERED AND ADJUDGED, that Plaintiff’s application to the Clerk

for Default Judgment pursuant to Fed. R. Civ. P. 55(b)(1) and Local Rule 55.2(a) is

hereby GRANTED.

             Judgment is hereby ENTERED in favor of Plaintiff Jiangsu Gtig Esen Co.,

Ltd. and against Defendants American Fashion Network, LLC and JES Apparel, LLC in

the amount of $4,979,437.53.

             FURTHER, that thereafter, this case shall be closed.



Dated:_____________________                           __________________________
                                                      John M. Domurad, Clerk
                                                      United States District Court




                                           2

                                                                                  3544606.2
